Title: To James Madison from Charles Jared Ingersoll, 7 March 1815
From: Ingersoll, Charles Jared
To: Madison, James


                    
                        Dear Sir,
                        Philadelphia 7 March 1815
                    
                    The interest of the subject itself must excuse this communication, if you should think it requires an apology. I am prevailed upon to make it by motives altogether of a public nature. Congress having supported your recommendation by passing an act authorising hostilities against Algiers a squadron is to be sent to the Medittarranean. The naval renown of this country stands now so very high that every endeavour to maintain it unimpaired will, I am sure, be properly appreciated by you, inasmuch as the posthumous as well as the present character of your administration will depend so much on it. The Newspapers report that Commodore Bainbridge is to have command of the expedition. I have no acquaintance with that officer, no aversion toward him, no grudge, to gratify at the expence of his feelings. But never having entertained a good opinion of his professional talents, recollecting that he has always been unfortunate but once, and understanding that on that occasion his subalterns were entitled to all the merit which he hardly participated with them, I have persuaded myself, and not without consideration, that it is almost my duty to trouble you with a caveat against him. This I beg leave to do in confidence. I have never mentioned the subject to any person whatever, and never shall, referring it altogether to your better judgment to make what use you please of this communication, or no use at all if you think proper. You will do me the justice, I am well assured, to ascribe it to a disinterested zeal on my part to promote the public service. The nation, under your auspices, has reached such a peak of glory, that I cannot bear to think that the catastrophe may be overcast by any sacrafice to personal delicacy. I do not pretend to say who ought to command

the enterprize against Algiers—nor indeed that Mr. Bainbridge ought not. But I venture to suggest perhaps a merely superstitious and unfounded apprehension with regard to him, which may lead to at least some enquiry in addition to that which a proper precaution will no doubt dictate on this interesting undertaking. Accept assurances, Sir, of the cordiality with which I shall always remain most respectfully and faithfully Yr humble servant
                    
                        C. J. Ingersoll
                    
                